 Case 1:19-cv-02471-FB-ST Document 15 Filed 07/22/20 Page 1 of 2 PageID #: 91




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------x
DIMPLE OBEROI,
                                                  MEMORANDUM AND ORDER
                      Plaintiff,                  19-CV-02471 (FB) (ST)

       -against-

SHAWNEE TRUCKING PA INC.,
et al.,

                       Defendants.
----------------------------------------------x

BLOCK, Senior District Judge:

       Magistrate Judge Tiscione issued a Report and Recommendation (“R&R”)

recommending this action be dismissed for failure to prosecute.     ECF No. 14.    The

R&R advised that objections were due within fourteen days and warned that

“[f]ailure to file timely objections shall constitute a waiver of those objections . . .

on later appeal.”     R&R at 5.       The R&R was filed and served simultaneously on

February 3, 2020. To date, no objections have been filed.

       Where clear notice has been given of the consequences of failure to object,

and there are no objections, the Court may adopt the R&R without de novo review.

See Thomas v. Arn, 474 U.S. 140, 149-50 (1985); Mario v. P & C Food Mkts., Inc.,

313 F.3d 758, 766 (2d Cir. 2002) (“Where parties receive clear notice of the

consequences, failure timely to object to a magistrate’s report and recommendation

operates as a waiver of further judicial review of the magistrate’s decision.”).   The
Case 1:19-cv-02471-FB-ST Document 15 Filed 07/22/20 Page 2 of 2 PageID #: 92




Court will, however, excuse the failure to object and conduct de novo review if it

appears that the magistrate judge may have committed plain error. See Spence v.

Superintendent, Great Meadow Corr. Facility, 219 F.3d 162, 174 (2d Cir. 2000).

      No error, plain or otherwise, appears on the face of the R&R.   Accordingly,

the Court adopts it without de novo review and dismisses this action with prejudice

for failure to prosecute.

      SO ORDERED.


                                            _/S/ Frederic Block___________
                                            FREDERIC BLOCK
                                            Senior United States District Judge
Brooklyn, New York
July 22, 2020




                                        2
